                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION


UNITED STATES OF AMERICA                    Citation Number: 7392461, M12

                        Plaintiff,
             vs.                                ORDER TO DISMISS

JEFFREY D. DENNEN,

                        Defendant.



      Upon motion of the United States and for good cause shown,

      IT IS HEREBY ORDERED that the above Violation is dismissed with

prejudice.

      DONE AND DATED this 30thday of September, 2019.




                                     HONORABLE JOHN T. JOHNSTON
                                     UNITED STATES MAGISTRATE JUDGE




                                      -1-
